PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/883,416
Filing Date: 30 Jan 2018
Appellant(s): Menchhofer et al.



__________________
Wade R. Orr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12, 15-23, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yadav et al. (US Patent No. 6,652,967 B2) (Yadav).

Regarding instant claim 10, 12, and 15-16, Yadav discloses nano-dispersed powders comprising carrier particles and attached particles dispersed on the surface of the carrier particles (column 2, lines 24-27). Yadav further discloses that said attached particles dispersed on the surface of the carrier particles are two-dimensional or tubular (column 2, lines 30-32), which is construed to be analogous to the claimed nano-whiskers. Yadav further discloses the carrier particles comprise titanium (column 6, lines 4-10), and the attached particles dispersed on the surface of the carrier particles comprise titanium carbide (col. 7, lines 17; 34-35).
	While Yadav does not explicitly disclose the specific composition of the claim, Yadav is construed to disclose that the different embodiments (i.e., a carrier particle comprising titanium and nano-whiskers comprising titanium carbide) are capable of being used together within the intended purpose of the invention. Therefore, one of ordinary skill in the art would be motivated to combine the different embodiments of Yadav to arrive at the structure of the claim.
	Regarding the limitation “titanium-group nano-whiskers jointlessly extending from the titanium-group powder”, Yadav is silent with regard to a requisite joint or seam present in the disclosed structure. However, Yadav discloses that the surfaces of the attached particle and carrier particle interact chemically (col. 5, lines 44-46), and Yadav discloses that the carrier particle is transformed by physical, chemical and solid state 
	Furthermore, although Yadav does not disclose a plurality of titanium group nano-whiskers grown directly from the titanium-group powder particle, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.

Regarding instant claims 11 and 18-19, Yadav further discloses that the carrier particles have a desired average particle size 5 nm to 5 mm (col. 6, TABLE 1); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Yadav further discloses that the dispersed, attached particles (i.e., the nano-whiskers) have an average size less than 5 micron (col. 7, TABLE 2) have an aspect ratio between 1 and 1,000,000 prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 17, Yadav does not explicitly disclose a titanium-group structure wherein the titanium nano-whiskers have a tapered structure. However, absent specific structural limitations further describing the extent of the taper, and given that Yadav discloses varying aspect ratios as cited above and that the nanoparticles may have any other useful form (column 2, lines 30; 33), Yadav is construed to meet the limitations of the instant claim.

Regarding instant claims 21, 23, and 26, Yadav discloses nano-dispersed powders comprising carrier particles and attached particles dispersed on the surface of the carrier particles (column 2, lines 24-27). Yadav further discloses that said attached particles dispersed on the surface of the carrier particles are two-dimensional or tubular (column 2, lines 30-32), which is construed to be analogous to the claimed nano-whiskers. Yadav further discloses the carrier particles comprise titanium (column 6, lines 4-10), and the attached particles dispersed on the surface of the carrier particles comprise titanium carbide (col. 7, lines 17; 34-35).
	While Yadav does not explicitly disclose the specific composition of the claim, Yadav is construed to disclose that the different embodiments (i.e., a carrier particle 
	Regarding the limitation “titanium-group nano-whiskers jointlessly extending from the titanium-group powder”, Yadav is silent with regard to a requisite joint or seam present in the disclosed structure. However, Yadav discloses that the surfaces of the attached particle and carrier particle interact chemically (col. 5, lines 44-46), and Yadav discloses that the carrier particle is transformed by physical, chemical and solid state reactions during processing (col. 13, lines 48-51). Therefore, one of ordinary skill in the art would be lead to believe that the formation of the disclosed structure would involve the chemical interaction between attached particles and carrier particles and encompass a jointless structures as necessitated by the claims.
	Yadav is silent with regard to any other requisite components necessary for the composite material to carry out its intended purpose, therefore Yadav is construed to consist only of those components recited by the claims.

Regarding instant claims 22 and 28-29, Yadav further discloses that the carrier particles have a desired average particle size 5 nm to 5 mm (col. 6, TABLE 1); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Yadav further discloses that the dispersed, attached particles (i.e., the nano-whiskers) have an average size less than 5 micron (col. 7, TABLE 2) have an aspect ratio between 1 and 1,000,000 prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 27, Yadav does not explicitly disclose a titanium-group structure wherein the titanium nano-whiskers have a tapered structure. However, absent specific structural limitations further describing the extent of the taper, and given that Yadav discloses varying aspect ratios as cited above and that the nanoparticles may have any other useful form (column 2, lines 30; 33), Yadav is construed to meet the limitations of the instant claim.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yadav as applied to claim 10 above, and further as evidenced by Pierson (Handbook of Refractory Carbides and Nitrides: Properties, Characteristics, Processing, and Applications) (hereinafter “Pierson”).

Regarding instant claim 20, Yadav discloses a titanium-group structure comprising titanium carbide dispersed, attached particles as cited in the rejection above.
	Yadav does not explicitly disclose a titanium group-structure wherein the plurality of titanium-group nano-whiskers includes face-centered cubic crystalline titanium group nano-whiskers.
.

(3) Response to Argument
In response to Appellant’s arguments in the appeal brief filed 31 March 2021, the grounds of rejection are maintained because Appellant’s arguments are unpersuasive.
Appellant begins by summarizing the term “jointlessly extending” recited by the claims. Appellant contends that the “jointlessly extending” nano-whiskers have structural advantages.
	Appellant’s explanation has been considered.

Appellant further explains their interpretation of the Yadav reference in regards to the attached particles dispersed on the surface of carrier particles.
	Appellant’s interpretation has been considered.

Appellant further contends that the claims of the present application should be allowed based on the findings of the Board decision in related US Application No. 13/162,866. Specifically, Appellant interprets that the decision is an acknowledgement that the Board interprets that Yadav’s nanoparticles are “stably attached” to powder support particles, whereas Appellant’s nano-whiskers are an integrated and seamless extension of a powder particle.


Appellant further argues that the “jointlessly extending” limitation in the present application is not obvious over Yadav. First, Appellant argues Yadav is not silent with regard to its joint between the attached particles and their carrier particles. Appellant contends that while Yadav may not use the word “joint”, Yadav uses other terms that describe a joint between its attached articles and their carrier.
	Appellant’s arguments are unpersuasive. At paragraph [0028] of the original disclosure, Appellant defines “jointless structure”, in part, as a structure that is integrated. As discussed in the prior art rejections, while Yadav may not explicitly disclose that a jointless extension exists between the carrier powder and particle, Yadav discloses that the surfaces of the attached particle and carrier particle interact chemically (col. 5, lines 44-46), and Yadav discloses that the carrier particle is transformed by physical, chemical and solid state reactions during processing (col. 13, lines 48-51). Therefore, one of ordinary skill in the art would be lead to believe that the formation of the disclosed structure would involve the chemical interaction between attached particles and carrier particles and encompass a jointless structures as necessitated by the claims. In other words, one of ordinary skill in the art would conclude that at least a chemical interaction between the attached particles and carrier 
	Appellant further has not provided persuasive arguments and evidence commensurate in scope with the claims that the particles of the claims would have different properties than those particles of Yadav, wherein such properties would clearly be attributed to the claimed jointless extension. 
	In response to Appellant’s argument that FIGS. 1 and 2 show the joint between the attached particles and a carrier particle, FIGS. 1 and 2, reproduced below, are merely schematic drawings of the inventive particles and not actual images of the particles produced according to Yadav. The details of a schematic drawing are not clearly indicative of what is actually present on the produced particles in practice.

    PNG
    media_image2.png
    135
    339
    media_image2.png
    Greyscale


Appellant further argues that the Examiner has not provided a sufficient technical reasoning to establish inherency of the claimed “jointlessly extending” limitation. Appellant alleges that Yadav’s description is directly contradictory to the Examiner’s position because Yadav explicitly describes and depicts the existence of a joint between its attached particles and their carrier particles. Appellant further contends that Yadav does not describe or suggest any type of diffusion reaction between the attached 
	Appellant’s arguments are unpersuasive. Appellant’s arguments as to what is provided by the process of Yadav are unpersuasive because they require a deeper interpretation between the differences of Yadav and the invention than what is set forth in the claims. In other words, Appellant appears to argue that the “jointlessly extending” limitation requires a specific chemical and/or physical interaction between the claimed titanium-group powder and nano-whisker grown thereon that is not present in the structure and disclosure of Yadav. However, as discussed above, paragraph [0028] of the original disclosure, Appellant defines “jointless structure”, in part, as a structure that is integrated. An integrated structure, in itself, is broad enough so as to encompass the disclosure of the Yadav reference, as detailed in the prior art rejection above, absent evidence commensurate in scope with the claims that differentiates Applicant’s invention and that of Yadav.

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        06/29/2021

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788        
                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.